Citation Nr: 1742698	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-38 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Thomas J. Weede, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from July 1954 to November 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In July 2017, the Veteran testified during a Board video hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The Board notes that a claim for service connection for a cervical spine disability was initially denied by the RO in a May 2008 rating decision, which decision became final when the Veteran failed to file a notice of disagreement within a year of notice of that decision.  Generally, without the submission of new and material evidence, a previously and finally disallowed claim will not be reconsidered on the merits.  If, however, after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first adjudicated the claim, VA will reconsider the claim notwithstanding the provisions of 38 C.F.R. § 3.156(a).  

Since the denial of the claim in May 2008, the RO obtained the Veteran's service treatment records (STRs), which were previously thought to be missing.  Accordingly, because the Veteran's STRs were associated with the record after the initial disallowance of the Veteran's claim of service connection for a cervical spine disability, the Board finds that the claim must be reconsidered on the merits in accordance with 38 C.F.R. § 3.156(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's cervical spondylosis, multilevel facet arthropathy, and C3-7 fusion with corpectomy is related to service.


CONCLUSION OF LAW


With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for cervical spondylosis, multilevel facet arthropathy, and C3-7 fusion with corpectomy have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Here, the Veteran contends that he has a cervical spine disability as a result of service.  Specifically, during his 2017 Board hearing, the Veteran reported that while in service, he was a member of the squadron basketball team, which required him to play basketball every day, year round.  He stated that basketball games were primarily played on concrete surfaces, without the type of supportive footwear athletes currently wear.  Regarding any specific injury, the Veteran reported that one time he and another player were both going for a rebound when the other player collided with the Veteran's neck, causing the Veteran to fall to the ground.  He stated that he began to experience neck pain after that incident, which pain has persisted since that time.  The Veteran acknowledged that he did not report neck pain at the time of discharge from service, stating that he was of the mentality to simply work through the pain.  

A review of the Veteran's STRs shows that he did several times seek treatment for pain in the thoracic spine and also that he injured his ankle playing basketball.  Although the STRs do not specifically document any injury to the neck, they do substantiate the Veteran's assertion that he indeed played basketball in service and that he likely sustained some injury to the vertebral column, resulting in pain.  Post-service medical records also confirm that the Veteran has a currently diagnosed cervical spine disability, to include cervical spondylosis, multilevel facet arthropathy, and C3-7 fusion with corpectomy.  Accordingly, the dispositive issue is one of nexus.  

In April 2012, the Veteran was afforded a VA examination.  At that time, the Veteran reported the onset of neck pain to have been in service when he was hit during a basketball game.  The Veteran indicated that the neck pain resolved, but returned in the 1980s, not precipitated by any injury.  The examiner noted diagnoses of cervical spondylosis, multilevel facet arthropathy, and C3-7 fusion with corpectomy.  Regarding the likelihood that any currently disability of the cervical spine is related to spine, the examiner opined that is less likely than not that the Veteran's current condition is attributable to service.  The examiner's negative nexus opinion was primarily based on the absence of evidence showing any injury to the neck in service.

In support of an association between the Veteran's current disability and service, the Veteran submitted a statement from a co-worker with whom he worked with immediately following service.  The co-worker indicated that the Veteran indeed had neck and back problems during the 2 years they worked together.  The Veteran also submitted a statement from J.S., an Athletic Training professor, as well as articles written by that professor regarding health problems in former Division 1 athletes.  In discussing the articles, J.S. stated that research shows that it is possible that an injury or the repetitive nature of athletics may lead to an injury that manifests later in life.  She stated specifically that the demands of high intensity athletics may result in injuries that linger into adulthood and possibly make participants incapable of staying active as they age, thereby lowering their health-related quality of life.

Notably, with regard to the VA examiner's negative nexus opinion, the Board finds the rationale set forth therein to be lacking.  It is also contradicted by the Veteran's competent and credible lay testimony regarding the onset and continuity of symptoms, as well as by the co-worker's statement, noting the Veteran's back and neck problems in the years immediately following discharge from service.  The examiner's opinion was also rendered prior to the submissions of the articles written by J.S., and the Board cannot conclude that consideration of J.S.'s research would not cause a change in opinion.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion).  For these reasons, the Board does not find the April 2012 VA medical opinion persuasive evidence weighing against a nexus. 

The Board acknowledges that there is no positive medical opinion specifically addressing the question of a nexus between the Veteran's cervical spine disability and service.  However, the United States Court of Appeals for Veterans Claims (Court) has indicated that treatise evidence may suffice to establish nexus in instances where "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Sacks v. West, 11 Vet. App. 314, 317 (1998). Here, the Board finds that J.S.'s statement and attached articles detailing her research to be of significant probative weight pursuant to the reasoning of Sacks.  In essence, the articles indicate that the type of activity credibly described by the Veteran would likely have long term health consequences such as those that the Veteran is shown to have.  Moreover, service connection does not require a specific in-service injury or disease that is the cause of a veteran's current disabilities to the exclusion of an in-service event that might be the cause thereof.  See Duenas v. Principi, 18 Vet. App. 512, 517 (2004) (explaining that service connection requires some evidence of an in-service event, injury, or disease); 146 CONG. REC. H9912, H9917 (daily ed. Oct. 17, 2000) (statement of Rep. Evans) (discussing the Veterans Claims Assistance Act of 2000 and explaining that the law would require the Secretary to provide a medical examination on nexus to a veteran who (1) has evidence of arthritis of the knee and (2) indicates the condition was due to his in-service duties as a paratrooper).

Thus, the evidence is at least evenly balanced as to whether the Veteran's cervical spine disability is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, service connection for the diagnosed cervical spine disability is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for cervical spondylosis, multilevel facet arthropathy, and C3-7 fusion with corpectomy, is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


